On behalf of Ike Bilyeu a petition for writ of habeas corpus was filed in this court April 30, 1917, alleging that petitioner is unlawfully imprisoned in the county jail of Okfuskee county, by the sheriff of said county. A rule to show cause was entered and issued, and the answer duly filed shows that petitioner upon arraignment in the superior court of Okfuskee county, on a charge of larceny of domestic fowls, entered a plea of guilty and was by the court sentenced to be confined in the county jail for two months and to pay a fine of $100 and the costs. Thereupon the writ was denied and the rule to show cause discharged.